Citation Nr: 1537060	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  11-00 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than August 15, 2008 for the award of service connection for neuropathy, right hand (dominant) as secondary to service-connected favorable ankylosis, right middle, ring and little fingers, residuals of a crush injury.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel




INTRODUCTION

The Veteran had active duty service from June 1987 to February 1990.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2010 rating decision in which the RO in Seattle, Washington granted service connection for neuropathy, right hand (dominant), effective August 15, 2008.  The Veteran subsequently appealed the assigned effective date.

The Board notes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with the Veteran's claim.  A review of the documents in VBMS and Virtual VA files reveals that, with the exception of the July 2015 Informal Hearing Presentation and Social Security Administration (SSA) records, they are either irrelevant to the issue on appeal or duplicative of the evidence contained in the paper claims file.

Notably, the SSA records and the report of a September 2011 peripheral nerves conditions Disability Benefits Questionnaire (DBQ) report were added to the electronic record subsequent to the RO's last adjudication of the matter on appeal in the November 2010 statement of the case.  However, in August 2015, the Veteran's representative waived initial agency of original jurisdiction (AOJ) consideration of such evidence. See 38 C.F.R. § 20.1304(c) (2015).

As a final preliminary matter, it is noted that the matter of entitlement to a total disability rating due to individual unemployability, as well as claims for increased ratings for right hand neuropathy, favorable ankylosis of the right middle, ring and little fingers and limitation of the index finger, were raised by the Veteran in a July 2015 Application for Disability Compensation and Related Compensation Benefits (VA Form 21-526EZ).   These matters have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).


FINDINGS OF FACT

1.  The Veteran's claim for an increased rating for favorable ankylosis of the right middle, ring and little fingers was received on August 15, 2008.

2.  Service connection for right hand neuropathy was granted in a February 2010 rating decision, effective August 15, 2008.

3. The claims file contains no informal claim, formal claim, or any written intent to file a claim for entitlement to service connection for right hand neuropathy prior to August 15, 2008.


CONCLUSION OF LAW

The criteria for an effective date prior to August 15, 2008, for the award of service connection for right hand neuropathy, on a secondary basis, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.157, 3.160, 3.400, 3.816 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

The Board observes that the Veteran has appealed with respect to the propriety of the assigned effective date for the award of service connection for right hand neuropathy from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for right hand neuropathy was granted and the effective date was assigned in the February 2010 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Board notes that relevant medical evidence was reviewed by the AOJ in connection with the adjudication of the Veteran's service connection claim.  However, pertinent to his effective date claim, as the Veteran has been assigned the earliest possible effective date under VA regulations, namely the date of receipt of his claim for service connection, and his arguments on appeal are limited to his interpretation of governing legal authority, all pertinent information and evidence is already contained in the record.  There is no outstanding information or evidence that would help substantiate the Veteran's claim.  VA's General Counsel has held that in cases where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to provide notice of, or assistance in developing, the information and evidence necessary to substantiate such a claim under 38 U.S.C.A. §§ 5103(a) and 5103A. See VAOPGCPREC 5-04 (June 23, 2004).

In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran contends that an earlier effective date for the award of service connection for right hand neuropathy is warranted.  Specifically, he contends that he has suffered from the same chronic pain and issues in his right hand since separation from service in February 1990.  He seeks an effective date either in February 1990 or May 1992.

The effective date for the grant of service connection for disability compensation is the "day following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later."  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i) (Emphasis Added).

The effective date of an award of compensation based on direct service connection is the date following separation from service, if the claim is received within one year of that date.  Otherwise, the effective date is the date VA receives the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R.             § 3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). 

With respect to the phrase "the date entitlement arose", the Court of Appeals for Veterans Claims (Court) has stressed what that phrase does not mean.  In McGrath v. Gober, 14 Vet. App. 28, 35 (2000), the Board had found the earliest date that a VA examiner had diagnosed posttraumatic stress disorder as "the date entitlement arose" and used that date, rather than a much earlier date of receipt of claim, as the effective date.  The Court soundly rejected that rationale.  The Court stressed that the date of the medical evidence itself is irrelevant where an initial service connection claim is pending, even if it was submitted over twenty years after the time period in question.  The Court offered, under the circumstances of an original claim for service connection, the date that the veteran submitted the claim or the date the veteran was released from active service, whichever applies, ultimately controls the effective date for benefits.  Id.  This conclusion is borne out in Lalonde v. West, 12 Vet. App. 377 (1999), where the Court stressed that the effective date for an award of service connection is not based on the earliest medical evidence demonstrating a causal connection, but on the date of the claim for service connection. 

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to a veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.  See Norris v. West, 12 Vet. App. 413, 421 (1999), distinguishing between an original claim and a claim for increased rating, the latter of which may be initiated by a medical examination or hospitalization, under 38 C.F.R. § 3.157. 

The Veteran separated from active service in February 1990.  In March 1990, he filed a formal claim for service connection for dislocation of the right third digit.  He did not submit a claim of entitlement to service connection for right hand neuropathy within one year of service discharge.  Therefore, assignment of an effective date back to the day following his service discharge is not possible. 

On August 15, 2008, the Veteran filed a claim for an increased rating for favorable ankylosis of the right middle, ring and little fingers.  An inferred claim for service connection for right hand neuropathy was granted in the February 2010 rating decision.  The award was made effective as of August 15, 2008, the date that his claim for service connection was received by VA.

The Board has considered whether any evidence of record prior to August 15, 2008, could serve as an informal claim in order to entitle the Veteran to an earlier effective date.  In this regard, any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim. Such informal claim must identify the benefit sought.  38 C.F.R.       § 3.155. 

The Board has reviewed the evidence to determine whether any communication submitted by the Veteran indicates an attempt to apply for service connection for right hand neuropathy.  However, no document submitted prior to August 15, 2008 indicates intent to pursue a claim of entitlement to service connection for this condition.  It is further noted that, under 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits.  The provisions of 38 C.F.R. § 3.157 only apply once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.  Although some of the Veteran's clinical records do document complaints of a right hand injury, such medical records cannot constitute an initial claim for service connection as no intent to file a claim was noted.  See Criswell v. Nicholson, 20 Vet App 501 (2006); Brannon, supra (medical records cannot constitute an initial claim for service connection but rather there must be some intent by the claimant to apply for the benefit). 

Although the Veteran has generally argued that VA must review specific symptoms in the record to ascertain whether a claim for a particular disability has been filed, a claim, rather than a medical record, must be filed in order for any type of benefit to be paid.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  As it is the "unequivocal command" of 38 U.S.C.A. § 5110(a) that the effective date of benefits cannot be earlier than the filing of an application therefore, Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999), the RO granted the earliest effective date for a grant of service connection for right hand neuropathy that the law allows.  The exact date on which entitlement arose need not be ascertained in order to conclude that the August 15, 2008, date selected by the RO, is the earliest possible effective date here.  If entitlement arose prior to August 15, 2008, then the date of claim would be the later of the two, and hence the correct effective date as provided by 38 C.F.R. § 3.400(b)(2).   Moreover, while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant.  That is to say, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon, supra; Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  There is simply no legal entitlement to an earlier effective date for the award of service connection for right hand neuropathy. 

The Veteran has alleged that an effective date of February 1990 or May 1992 is warranted as he has suffered from right hand neuropathy since service.  He is, in essence, requesting an effective date earlier than when he was diagnosed with a disability.  A May 1992 VA examination found that the Veteran's median, ulnar and radial nerves to be intact.  In an August 2009 VA examination, symptoms of decreased hand strength, impaired coordination and decreased sensation of the fingers were reported.  While the Veteran's right hand neuropathy and/or symptoms of right hand neuropathy may have been present for many years prior to August 2008, the regulations provide that the appropriate effective date is the later of the date of receipt of the claim (i.e. August 15, 2008) or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i). 

Importantly, the pertinent regulations specifically states that the effective date should be the date of a claim to reopen after a final disallowance or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400 (emphasis added).  In the instant case, given the governing legal authority,  based on these regulations, the effective date has been appropriately assigned as the date of claim.  While sympathetic to the Veteran's belief that an earlier effective date is warranted, for the reasons outlined above, the Board is precluded by law from assigning an effective date prior to August 15, 2008, for the grant of service connection for right hand neuropathy.  

As there is no evidence of VA receipt of a claim, formal or informal, for service connection for right hand neuropathy until August 15, 2008, more than a year after the Veteran's service discharge, the award of service connection for such disability may be no earlier than August 15, 2008, the date VA received his original claim. Therefore, the Veteran's claim for an earlier effective date for the award of service connection for right hand neuropathy must be denied.






(CONTINUED ON NEXT PAGE)



ORDER

An effective date earlier than August 15, 2008, for the award of service connection for right hand neuropathy, on a secondary basis, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


